UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 19, 2017 The First of Long Island Corporation (Exact name of the registrant as specified in its charter) New York 001-32964 11-2672906 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road Glen Head, New York 11545 (Address of principal executive offices) (Zip Code) (516) 671-4900 (Registrant’s telephone number) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company □ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. □ Item 5.07 Submission of Matters to a Vote of Security Holders. On April 19, 2017, The First of Long Island Corporation held its Annual Meeting of Stockholders. At the Annual Meeting, stockholders considered and voted on the following matters, with a breakdown of the votes cast set forth below. 1. The election of directors: For Withhold Broker Non-Vote John J. Desmond 16,656,619 314,742 4,833,966 Howard Thomas Hogan, Jr. 14,778,846 2,192,515 4,833,966 Milbrey Rennie Taylor 16,559,047 412,314 4,833,966 Walter C. Teagle III 16,254,267 717,094 4,833,966 Michael N. Vittorio 16,643,421 327,940 4,833,966 2. A non-binding, advisory vote to approve the compensation paid to the Corporation’s named executive officers. For Against Abstain Broker Non-Vote 14,204,274 2,657,300 109,787 4,833,966 3. A non-binding, advisory vote regarding the frequency of voting on the compensation paid to the Corporation’s named executive officers. 1 Year 2 Years 3 Years Abstain Broker Non-Vote 14,109,902 83,560 2,674,101 103,798 4,833,966 4. To approve an amendment to the Certificate of Incorporation to eliminate cumulative voting in director elections. For Against Abstain Broker Non-Vote 13,505,995 3,329,484 135,882 4,833,966 5. To ratify the appointment of Crowe Horwath LLP as the Corporation’s independent registered public accounting firm for the fiscal year ending December 31, 2017. For Against Abstain 21,423,540 302,219 79,568 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The First of Long Island Corporation (Registrant) By: /s/ William Aprigliano William Aprigliano Senior Vice President & Chief Accounting Officer (principal accounting officer) Dated: April 21, 2017
